Per Curiam.
In this appeal pursuant to Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the revocation of Appellant's probation and the resulting judgment and sentence. We note, however, that the written revocation order does not conform to the trial court's oral pronouncement in that it indicates Appellant violated conditions three and five of his probation, when the court found only a violation of condition three. On remand, the court should enter a corrected order accurately specifying the basis for the revocation.
*264See Wilkerson v. State , 82 So. 3d 1201 (Fla. 1st DCA 2012).
AFFIRMED and REMANDED with directions.
Ray, C.J., and Wetherell and Winokur, JJ., concur.